DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose, and would not have rendered obvious the combination of all features recited in Claim 1, taken together and as a whole.  In part, the prior art of record discloses, for example:

US 2019/0285935 to Tan discloses (e.g., Fig. 1 and its corresponding description):
a liquid crystal display panel, comprising: a first substrate 113; a second substrate 113’ opposite the first substrate; a liquid crystal layer 112 between the first substrate and the second substrate; a first light source 110 on a side of the first substrate;
wherein, the first substrate comprises: a first base substrate 113; a first functional layer between the first base substrate and the liquid crystal layer, the first functional layer comprising a first light extraction structure 104 and a light filtration structure 109 arranged alternately; 
a first planar electrode layer 114’ between the first substrate and the liquid crystal layer;
wherein, the second substrate comprises: a second base substrate 113’; a second functional layer 103 between the liquid crystal layer and the second base substrate, the second functional layer comprising a first light absorption zone 107; 
wherein the first light source, the first light extraction structure, the first planar electrode layer, the liquid crystal layer, are configured to provide a brightness selected from a first set.
However, Tan teaches omitting a polarizer in order to improve light utilization efficiency.

US 2012/0105767 to Choi discloses (e.g., Figs. 1, 5, and 6 and their corresponding descriptions):
a second light source 120R/L on an opposite side of the first substrate,
wherein light emitted from the first light source and the second light source exits from a side of the first base substrate facing towards the second base substrate, and the first light source and the second light source are configured to not emit light simultaneously (Figs. 5 and 6 illustrate illumination specific for each eye in a time-divided manner, see Fig. 7).

However, the combination of prior art of record fails to disclose all features recited in Claim 1, taken all together in combination and as a whole.  Claims 2–20 depend from Claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RYAN CROCKETT/Primary Examiner, Art Unit 2871